    Case: 1:20-cv-00174-AGF Doc. #: 2 Filed: 09/02/20 Page: 1 of 2 PageID #: 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

 ERIC TYRONNE LAWRENCE,                          )
                                                 )
                 Movant,                         )
                                                 )
           v.                                    )         No. 1:20-CV-174 AGF
                                                 )
 UNITED STATES OF AMERICA,                       )
                                                 )
                 Respondent.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon the submission of a letter by self-represented movant

Eric Tyronne Lawrence. The letter was originally filed in movant’s criminal case, as the letter

contained that case number. See United States v. Lawrence, No. 1:14-CR-30-AGF, ECF No. 63.

However, the Court administratively terminated the motion in the criminal case and directed the

Clerk to open a new case under 28 U.S.C. § 2255. Id. at ECF No. 64. That Order resulted in the

instant case.

       Although it is apparent that movant seeks to file a Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255, he did not use the proper form as required by the Local Rules

of this Court. See E.D. Mo. L.R. 2.06(A) (requiring all actions by self-represented litigants to be

filed on Court-provided forms). In addition, the filing has not been drafted in a manner that

complies with the Federal Rules.

       The Court will give movant the opportunity to file an amended motion to vacate on the

proper Court form, which will be provided to him. The amended motion should contain all of the

allegations that movant wishes to bring against the government. The Federal Rules require clarity

in pleadings, including pleadings from self-represented parties. Rule 2(b) of the Rules Governing
   Case: 1:20-cv-00174-AGF Doc. #: 2 Filed: 09/02/20 Page: 2 of 2 PageID #: 5




Section 2255 Proceedings requires that a § 2255 motion: “(1) specify all the grounds for relief

available to the moving party; (2) state the facts supporting each ground; (3) state the relief

requested; (4) be printed, typewritten, or legibly handwritten; and (5) be signed under penalty of

perjury by the movant or by a person authorized to sign it for the movant.” Rule 2(c) requires that

the motion be drafted on the standard form or to substantially follow the form. Movant is warned

that the filing of the amended motion to vacate completely replaces the original motion. Movant’s

failure to file an amended motion to vacate within thirty (30) days, will result in a dismissal of this

action, without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to send movant a form Motion

Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence.

       IT IS FURTHER ORDERED that, within thirty (30) days of the date of this order,

movant shall file an amended Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct

Sentence on the proper form, and shall sign the motion before returning it to the Court.

       Movant’s failure to timely comply with this order may result in the dismissal of this

action, without prejudice and without further notice.

       Dated this 2nd day of September 2020.




                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
